DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last line the limitation of “”… are arranged to be put into engagement while the heat shield is moving substantially radially relative to the rim.” Is not understood.  This appears to be a method limitation (a method of assembly) in a structural claim.  This is considered to be improper since it crosses different statutory classes of invention and becomes unclear what applicants are relying upon for patentability—the structure of the aircraft wheel/ heat shield or the method of assembly.  Further, how does the heat shield move ‘radially’ relative to the rim?
Claim 2 ‘ a second edge’ has been claimed on line 4.  Where is the ‘first edge’?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-2,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen 4,856,619 in view of Horner et al. 4,017,123.
Regarding claims 1 -2 (subject to the 112 rejections and as best understood) Petersen shows a heat shield in figures 2,3, 7 and 11 for an aircraft wheel that has holder portions in the areas of 32,40,50 and abutments in the area of either end of slot 42—18a,18b.
Lacking in Petersen is a specific showing of the aircraft wheel assembly.
The reference to Horner is relied upon to show a heat shield assembly for an aircraft wheel in figures 1 and 2.
One having ordinary skill in the art before the invention was effectively filed would realize that the heat shield assembly of Petersen could be used with the aircraft wheel assembly of Horner (figure 1) due to their similar purpose and construction. 
Regarding claims 7-9, as modified above, Petersen meets the claimed requirements.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen/Horner as applied to claim 1 above, and further in view of Kendricks 9,718,317.
Regarding claim 10 Petersen lacks providing a pad/gasket between the heat shield and the rim.
The reference to Kendricks provides a gasket 204 for the heat shield 202.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have provided a gasket or pad between the heat shield and the rim in Petersen, as taught by Kendricks, simply to reduce the chance for noise as the heat shield vibrates during motion of the wheel.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657